Per Curiam.

The only question in this case is, whether the-arbitrators had any authority to award concerning the costs, of the arbitration. The submission is general; no express authority is given on the subject of costs. It is said by Kyd, in his Treatise on Azoards, (p. 100,) that an opinion long prevailed* that, *162under a submission in the common form, arbitrators had no power with respect to the costs of the arbitration, because they were something that had arisen since the time of the submission; and many old cases are referred to in support of that principle. It seems, however, to be now det~rmined, that the power of awarding the costs of the arbitration, is necessarily incident to the authority contained in the general submission of the matters in dispute. (~ Term Rep. 644.) The plaintiIfls, therefore, entitled to judgment for 71 dollars and 20 cents, pursuant to the stipulation in the case.
Judgment for the plaintiff.